Foster, J.
We are all of opinion that this bill should be .dismissed. The questions raised are all questions, of law, and should be decided in a court of law. The remedy there, in the words of Church, J., in Chipman v. Hartford, 21 Conn., 498, is “ obvious, adequate, and complete.” The question of jurisdiction, it is true, is a preliminary one, and as a general rule, cannot be' made at the hearing. In any stage of a c.ase, however, if it appears that the court has no proper jurisdiction of the subject, it ought to be dismissed. The answer of the defendants involves this question ; for though it denies, generally, the truth of the facts set forth in the bill, it also denies their sufficiency if true. Such an answer is subject to the charge of duplicity, and is not, probably, what Lord Coke would call “ good and orderly pleading,” but it has with us the sanction of long and general practice, and has not been found inconvenient.
*406. The reasons are obvious and numerous, on grounds of public policy, why the extraordinary power of injunction should not be exercised in this case. _ It would interrupt the collection of taxes, one of the most important attributes of the sovereign power, one of its most vital functions. Such an interference might, at times, be dangerous to the safety of the state, and is not to be resorted to except for the most Imperative reasons. In this case no such reasons exist. Jlere is no irreparable mischief; there is no wrong about to be done, no injury about to be inflicted, for which the law will not afford ample redress. And it should always be borne in mind that the statute which confers equity powers upon our ■ courts, cautiously and expressly limits them to “ take cognizance only of matters in which adequate relief .cannot be had in the ordinary course of law.”
The .Superior Court is advised to dismiss the bill.
In this opinion the other judges concurred.